Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 02/26/2021. 
2.	Claims 1-10 and 12-20 are pending in this application; claims 1 and 9 are independent claims. Claims 1 and 9 have been amended; and, claim 11 has been cancelled. This action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3, 7, 9, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 20130300654 A1), Stirbu et al. (“Stirbu”, US 20130207963 A1) and Lemelson et al. (“Lemelson”, US 20020105482 A1).
figs. 17(A-B): navigation control 300 corresponding to content/target object); 
determining, according to a position change of a gaze point of a user in the navigation control, an initial position and a moving position after the position change from the initial position (figs. 17(A-B): initial position indicated by 301 of fig. 17A being moved to a final position 301 of fig. 17B); 
determining, based on the initial position and the moving position, an object change quantity and an object change direction and adjusting an object content of the target object in accordance with the object change direction and the object change quantity (figs. 17(A-B); para [0115-0121, 0124]: scroll amount/quantity and direction controlled by moving the line of sight). 
Seki does not explicitly disclose a target object is virtual reality content and is displayed directly in a virtual reality scene. However, Stirbu in the analogous art of displaying objects teaches: a target object displayed directly in a virtual reality scene (fig. 5; para [0058-0059]: “when a user explores the virtual environment and reaches the living room as depicted in interface 501...interact with the television 503...control the television 503 by using the control surfaces of the television 503 or by using the control surfaces of the remote control 505...all of the control surfaces (e.g., keys) are mapped by the manufacturer or the system 100 to the same actions the physical remote control is able to perform”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirbu with the teachings of Seki. One having ordinary skill in the art would have been motivated to combine such objects to enable users to interact and explore environments and their workings in ways that may be difficult in real-world situations due to cost, time, resources, etc. (para [0001]).
figs. 1A-1B and respective portions of the specification; fig. 2: para ([0007, 0060-0064, 0071]: using gaze direction and gaze coordinates to obtain gaze measurements, activating scrolling of information in the control region/border of peripheral region (such as a scroll area/scroll bar) wherein the control region provides scrolling function, i.e. speed of scrolling depends on position at which the gaze of the user is on the activation region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lemelson with the teachings of the modified Seki. One having ordinary skill in the art would have been motivated to combine such gaze control to provide hands free 
	As per claim 3, the modified Seki teaches the method of claim 1. The modified Seki further teaches the navigation control comprises a plurality of navigation areas, the plurality of navigation areas are successively arranged to form a rectangular structure, one target object comprises a plurality of object contents, and the plurality of navigation areas are in one-to-one correspondence with the plurality of object contents (Seki: figs. 17(A-B); para [0115-0121, 0124]: rectangular scroll bar/navigation control with a plurality of navigation areas along the control such as area 301 of fig. 17B corresponding to the content/target object comprises a plurality of object contents to navigate to a respective section).
	As per claim 7, the modified Seki teaches the method of claim 1. The modified Seki further teaches that the target object is an output content, the object change quantity comprises a page turning offset, and the object change direction comprises a page turning direction (figs. 17(A-B); para [0115-0121, 0124]: scroll amount/offset and direction controlled by moving the line of sight); 
the determining, based on the initial position and the moving position, the object change quantity and the object change direction comprises: determining, based on the initial position and the moving position, a page turning offset and a page turning direction of a display content; and the adjusting the target object in accordance with the object change direction and the object change quantity comprises: adjusting the display content of the output content in accordance with the page turning offset and the page turning direction (figs. 17(A-B): initial position indicated by 301 of fig. 17A being moved down to a final position 301 of fig. 17B).
As per claim 9, Seki teaches a virtual reality device, comprising: a non-volatile memory and a processor, wherein the non-volatile memory is configured to store computer-readable program figs. 17(A-B): navigation control 300 corresponding to content/target object); 
determine, according to a position change of a gaze point of a user in the navigation control, an initial position and a moving position after the position change from the initial position (figs. 17(A-B): initial position indicated by 301 of fig. 17A being moved to a final position 301 of fig. 17B); 
determine, based on the initial position and the moving position, an object change quantity and an object change direction and adjusting an object content of the target object in accordance with change direction and change quantity (figs. 17(A-B); para [0071, 0115-0121, 0124]: features include next page and scroll amount/quantity and direction controlled by moving the line of sight). 
Seki does not explicitly disclose a target object is virtual reality content and is displayed directly in a virtual reality scene. However, Stirbu in the analogous art of displaying objects teaches: a target object displayed directly in a virtual reality scene (fig. 5; para [0058-0059]: “when a user explores the virtual environment and reaches the living room as depicted in interface 501...interact with the television 503...control the television 503 by using the control surfaces of the television 503 or by using the control surfaces of the remote control 505...all of the control surfaces (e.g., keys) are mapped by the manufacturer or the system 100 to the same actions the physical remote control is able to perform”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirbu with the teachings of Seki. One having ordinary skill in the art would have been motivated to combine such objects to enable users to interact and explore environments and their workings in ways that may be difficult in real-world situations due to cost, time, resources, etc. (para [0001]).
figs. 1A-1B and respective portions of the specification; fig. 2: para ([0007, 0060-0064, 0071]: using gaze direction and gaze coordinates to obtain gaze measurements, activating scrolling of information in the control region/border of peripheral region (such as a scroll area/scroll bar) wherein the control region provides scrolling function, i.e. speed of scrolling depends on position at which the gaze of the user is on the activation region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lemelson with the teachings of the modified Seki. One having ordinary skill in the art would have been motivated to combine such gaze control to provide hands free 
	As per claim 15, the modified Seki teaches the device of claim 9. The modified Seki further teaches that the target object is an output content, the object change quantity comprises a page turning offset, and the object change direction comprises a page turning direction (figs. 17(A-B); para [0115-0121, 0124]: scroll amount/offset and direction controlled by moving the line of sight); 
the determining, based on the initial position and the moving position, the object change quantity and the object change direction comprises: determining, based on the initial position and the moving position, a page turning offset and a page turning direction of a display content; and the adjusting the target object in accordance with the object change direction and the object change quantity comprises: adjusting the display content of the output content in accordance with the page turning offset and the page turning direction (figs. 17(A-B): initial position indicated by 301 of fig. 17A being moved down to a final position 301 of fig. 17B).
As per claim 17, the modified Seki teaches the method of claim 1. The modified Seki further teaches that the target object is an object displayed in virtual environment created by a VR device, and the target object comprises brightness, a sound, an output content, a target body in the output content or an area content in the output content (Yang: col. 8, lines 44-66: e.g., brighten/darken screen, volume control, etc.).
As per claim 18, the modified Seki teaches the method of claim 1. The modified Seki further teaches that the navigation control is provided with a collision box, and when the gaze point of the user moves to a collision area where the collision box of the navigation control is located, the navigation control is triggered (Yang: figs. 3(A-C); col. 32 line 33 – col. 33, line 12: virtual controls/target objects such as a slider/box 366 can be selected and manipulated; Seki: figs. 17(A-B); para [0115-0121, 0124]: gaze detection and selection).
As per claim 19, the modified Seki teaches the method of claim 1. The modified Seki further teaches that the navigation control comprises at least two navigation areas, one target object comprises at least two object contents, and each navigation area is corresponding to one object content, when the gaze point of the user is located in any one navigation area, the object content corresponding to the navigation area being gazed is displayed (Seki: figs. 17(A-B); para [0071, 0115-0121, 0124]: scroll bar 300/navigation control comprises multiple navigation areas, next page and scroll amount or quantity of window 17(A-B)/object content and direction, which is controlled by the specified line of sight to display new content in increments of the scroll; Leppanen: fig. 5; para [0075]: the virtual view comprises audio level control interfaces 511 and 519 of the two singers 502, 518 being displayed).
As per claim 20, the modified Seki teaches the device of claim 9. The modified Seki further teaches that the target object is an object displayed in virtual environment created by a VR device, and the target object comprises brightness, a sound, an output content, a target body in the output content or an area content in the output content (Yang: col. 8, lines 44-66: e.g., brighten/darken screen, volume control, etc.).
5.	Claim(s) 2, 4, 5, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 20130300654 A1), Stirbu et al. (“Stirbu”, US 20130207963 A1) and Osman et al. (“Osman”, US 20140364212 A1).
As per claim 2, the modified Seki teaches the method of claim 1. Although the modified Seki further teaches the features of a gaze input and the navigation control being perpendicular to a horizontal line (Seki: figs. 17(A-B): vertical scroll bar is perpendicular to bottom window horizontal line), the modified Seki does not explicitly disclose that the gaze input is calculated based on: Osman: fig. 3B; para [0124]: angle theta); determining, based on the moving position, an end angle between a line of sight of the user gazing at the moving position and the horizontal line and determining the object change quantity and the object change direction according to the initial angle and the end angle or, wherein the navigation control is parallel to a horizontal line, and the determining, based on the initial position and the moving position, the object change quantity and the object change direction comprises: determining, based on the initial position, an initial angle between a line of sight of the user gazing at the initial position and a vertical line of the horizontal line; determining, based on the moving position, an end angle Osman: fig. 3B; para [0125]: angle lamda). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Osman with the teachings of the modified Seki. One having ordinary skill in the art would have been motivated to combine such inputs as an implementation preference for calculation.
As per claim 4, the modified Seki teaches the method of claim 2. The modified Seki further teaches determining the object change quantity and the object change direction according to the initial angle and the end angle comprises: subtracting the initial angle from the end angle to obtain an angle difference value and determining the object change quantity to a navigation threshold (Osman: para [0125]: lamda-theta or theta – lamda), 
determining the object change direction according to a positive and negative characteristic of the angle difference value and determining the object change quantity by a ratio of the angle difference value to a navigation angle threshold (Osman: para [0125-0126]: lamda-theta or theta – lamda when the shift in gaze continues in the upward direction and theta + lamda when the shift in gaze is in the downward direction within a threshold period).
	As per claim 5, the modified Seki teaches the method of claim 4. The modified Seki further teaches that the navigation angle threshold is determined in a following manner: counting a total change quantity of the object content of the target object (Seki: figs. 17(A-B); para [0115-0121, 0124]: e.g. in response to a gaze towards the bottom of the scroll bar, the navigation area is the total from position 301 of fig. 17B and the bottom); 
determining, when the gaze point of the user is respectively located at a first end and a second end of the navigation control, an included angle between a line of sight of the user gazing at Seki: figs. 17(A-B); para [0115-0121, 0124]; Osman: para [0124-0125]: shifting in the user's gaze to a different portion of the screen, the internal camera(s) will detect the change in the gaze condition, i.e., gaze shift, and determine the angle of gaze shift).
As per claim 10, the modified Seki teaches the device of claim 9. Although the modified Seki further teaches the features of a gaze input and the navigation control being perpendicular to a horizontal line (Seki: figs. 17(A-B): vertical scroll bar is perpendicular to bottom window horizontal line), the modified Seki does not explicitly disclose that the gaze input is calculated based on: determining, based on an initial position and moving position, an object change quantity and object change direction comprising: determining, based on the initial position, an initial angle between a line of sight of a user gazing at the initial position and a horizontal line; determining, based on the moving position, an end angle between a line of sight of the user gazing at the moving position and the horizontal line and determining the object change quantity and the object change direction according to the initial angle and the end angle or, wherein the navigation control is parallel to a horizontal line, and the determining, based on the initial position and the moving position, the object change quantity and the object change direction comprises: determining, based on the initial position, an initial angle between a line of sight of the user gazing at the initial position and a vertical line of the horizontal line; determining, based on the moving position, an end angle between a line of sight of the user gazing at the moving position and a vertical line of the horizontal line; and determining the object change quantity and the object change direction according to the initial angle and the end. However, Osman in the analogous art of user inputs teaches: the gaze input is calculated based on: determining, based on an initial position and moving position, an object change quantity and object change direction comprising: determining, based on the initial Osman: fig. 3B; para [0124]: angle theta); determining, based on the moving position, an end angle between a line of sight of the user gazing at the moving position and the horizontal line and determining the object change quantity and the object change direction according to the initial angle and the end angle or, wherein the navigation control is parallel to a horizontal line, and the determining, based on the initial position and the moving position, the object change quantity and the object change direction comprises: determining, based on the initial position, an initial angle between a line of sight of the user gazing at the initial position and a vertical line of the horizontal line; determining, based on the moving position, an end angle between a line of sight of the user gazing at the moving position and a vertical line of the horizontal line; and determining the object change quantity and the object change direction according to the initial angle and the end angle (Osman: fig. 3B; para [0125]: angle lamda). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Osman with the teachings of the modified Seki. One having ordinary skill in the art would have been motivated to combine such inputs as an implementation preference for calculation.
As per claim 12, the modified Seki teaches the device of claim 10. The modified Seki further teaches determining the object change quantity and the object change direction according to the initial angle and the end angle comprises: subtracting the initial angle from the end angle to obtain an angle difference value and determining the object change quantity to a navigation threshold (Osman: para [0125]: lamda-theta or theta – lamda), 
determining the object change direction according to a positive and negative characteristic of the angle difference value and determining the object change quantity by a ratio of the angle difference value to a navigation angle threshold (Osman: para [0125-0126]: lamda-theta or theta – lamda when the shift in gaze continues in the upward direction and theta + lamda when the shift in gaze is in the downward direction within a threshold period).
	As per claim 13, the modified Seki teaches the device of claim 12. The modified Seki further teaches that the navigation angle threshold is determined in a following manner: counting a total change quantity of the object content of the target object (Seki: figs. 17(A-B); para [0115-0121, 0124]: e.g. in response to a gaze towards the bottom of the scroll bar, the navigation area is the total from position 301 of fig. 17B and the bottom); 
determining, when the gaze point of the user is respectively located at a first end and a second end of the navigation control, an included angle between a line of sight of the user gazing at the first end and a line of sight of the user gazing at the second end and calculating a ratio of the included angle to the total change quantity to determine the navigation angle threshold corresponding to each object content (Seki: figs. 17(A-B); para [0115-0121, 0124]; Osman: para [0124-0125]: shifting in the user's gaze to a different portion of the screen, the internal camera(s) will detect the change in the gaze condition, i.e., gaze shift, and determine the angle of gaze shift).
6.	Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 20130300654 A1), Stirbu et al. (“Stirbu”, US 20130207963 A1) and Woodard (US 20100207877 A1).
	As per claim 6, the modified Seki teaches the method according to claim 1. The modified Seki further teaches the determining, based on the initial position and the moving position, the object change quantity and the object change direction (Seki: figs. 17(A-B); para [0115-0121, 0124]: e.g. in response to a gaze towards the bottom of the scroll bar, the navigation area is the total from position 301 of fig. 17B and the bottom); 
Seki: figs. 17(A-B); para [0115-0121, 0124]: scroll amount/quantity and direction controlled by moving the line of sight). 
The modified Seki does not disclose brightness. However, Woodard in the analogous art of display modification teaches: a target object being brightness (para [0085]: in response to user gazing at a region of the display, increasing brightness to another level). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Woodard with the teachings of the modified Seki. One having ordinary skill in the art would have been motivated to combine such display modification in order to provide emphasis on an area of focus and save power.
As per claim 14, the modified Seki teaches the device according to claim 9. The modified Seki further teaches the determining, based on the initial position and the moving position, the object change quantity and the object change direction (Seki: figs. 17(A-B); para [0115-0121, 0124]: e.g. in response to a gaze towards the bottom of the scroll bar, the navigation area is the total from position 301 of fig. 17B and the bottom); 
and, adjusting an object content of the target object in accordance with the object change direction and the object change quantity (Seki: figs. 17(A-B); para [0115-0121, 0124]: scroll amount/quantity and direction controlled by moving the line of sight). 
The modified Seki does not disclose brightness. However, Woodard in the analogous art of display modification teaches: a target object being brightness (para [0085]: in response to user gazing at a region of the display, increasing brightness to another level). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Woodard with the teachings of the modified Seki. One having ordinary .
7.	Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 20130300654 A1), Stirbu et al. (“Stirbu”, US 20130207963 A1) and Marggraff et al. (“Marggraff”, US 20170123492 A1).
As per claim 8, the modified Seki teaches the method according to claim 1. The modified Seki further teaches the determining, based on the initial position and the moving position, the object change quantity and the object change direction (Seki: figs. 17(A-B); para [0115-0121, 0124]: e.g. in response to a gaze towards the bottom of the scroll bar, the navigation area is the total from position 301 of fig. 17B and the bottom); 
and, adjusting an object content of the target object in accordance with the object change direction and the object change quantity (Seki: figs. 17(A-B); para [0115-0121, 0124]: scroll amount/quantity and direction controlled by moving the line of sight). 
The modified Seki does not disclose a switching number. However, Marggraff in the analogous art of selection teaches: a switching number (figs. 10(A-B); para [0187, 0189-0190]: eye movement sequence shows selection of “2” and “5” in fig. 10A or “3” in fig. 10B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Margraff with the teachings of the modified Seki. One having ordinary skill in the art would have been motivated to combine such a selection to include selection of numbers as well as text.
As per claim 16, the modified Seki teaches the device according to claim 9. The modified Seki further teaches the determining, based on the initial position and the moving position, the object change quantity and the object change direction (Seki: figs. 17(A-B); para [0115-0121, 0124]: e.g. in response to a gaze towards the bottom of the scroll bar, the navigation area is the total from position 301 of fig. 17B and the bottom); 
and, adjusting an object content of the target object in accordance with the object change direction and the object change quantity (Seki: figs. 17(A-B); para [0115-0121, 0124]: scroll amount/quantity and direction controlled by moving the line of sight). 
The modified Seki does not disclose a switching number. However, Marggraff in the analogous art of selection teaches: a switching number (figs. 10(A-B); para [0187, 0189-0190]: eye movement sequence shows selection of “2” and “5” in fig. 10A or “3” in fig. 10B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Margraff with the teachings of the modified Seki. One having ordinary skill in the art would have been motivated to combine such a selection to include selection of numbers as well as text.

Response to Arguments
8.	Applicant's arguments filed 02/26/2021 have been considered as a whole but are moot in view of the new ground(s) of rejection, except for the following:
	Applicant argued: Seki does not disclose any technical features about a target object and object content nor do the references disclose adjusting content of the entire screen through gestures or gaze and targeting adjustments with regard to certain objects.
	The Office disagrees for the following reason(s):
	Seki teaches a target object window and object content/text in fig. 17A with navigation control/scroll bar 300 for targeting adjustments with regard to the target object or adjusting content of the entire screen through a gaze position (para [0030, 0039]: adjusting content via a scroll bar is operated based on the position of a gaze point of a viewer).  	 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

	
/LE V NGUYEN/Examiner, Art Unit 2174                                                                                                                                                                                                      March 11, 2021


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174